ACCEPTED
                                                                                      14-15-00788-CV
                                                                      FOURTEENTH COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                                 10/1/2015 6:03:56 PM
                                                                                CHRISTOPHER PRINE
                                                                                               CLERK



                              NO. 14-15-00788-CV
                                                                     FILED IN
                                                              14th COURT OF APPEALS
                       IN THE COURT OF APPEALS                   HOUSTON, TEXAS
                     FOURTEENTH JUDICIAL DISTRICT             10/1/2015 6:03:56 PM
                           HOUSTON, TEXAS                     CHRISTOPHER A. PRINE
                                                                       Clerk


                Bowen, Miclette & Britt Insurance Agency, LLC,
                                  Appellant,

                                        v.

                               Christopher Taylor,
                                    Appellee.


     On appeal from the 295th Judicial District Court of Harris County, Texas
                   The Honorable Caroline Baker, Presiding
                             Cause No. 2015-03943


            APPELLANT’S UNOPPOSED MOTION TO ABATE
             APPEAL PENDING FINALIZED SETTLEMENT


TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

      Appellant Bowen, Miclette & Britt Insurance Agency, LLC (“BMB”) files

this Unopposed Motion to Abate Appeal Pending Finalized Settlement and

requests the Court abate this appeal to allow time for the parties to finalize the

settlement reached by the parties. BMB respectfully shows the Court as follows:

      1.    On August 17, 2015, BMB filed a notice of appeal of the trial court’s

order denying BMB’s request for a temporary injunction. Since BMB filed its
notice of appeal, the parties have reached an informal settlement which would

dispose of this appeal. The parties are currently finalizing the settlement and it is

anticipated the settlement will be finalized within the next thirty (30) days.

        2.   The Court has ordered the clerk’s record for this appeal be filed by

October 14, 2015 and the reporter’s record be filed by October 11, 2015. The

Court has also ordered BMB to file BMB’s docketing statement by October 1,

2015.

        3.   In order to preserve this Court’s resources and avoid unnecessary

expense by the parties, BMB requests the Court abate this appeal so the parties

may finalize their settlement agreement. Once the settlement agreement is

finalized, BMB will seek dismissal of this appeal. In the unlikely event the parties

cannot finalize the settlement agreement, BMB will notify the Court.

        4.   BMB has conferred with Appellee’s counsel, Mr. Craig Dillard,

regarding the relief requested herein. Appellee is unopposed to an abatement of

the instant appeal pending the parties’ finalization of their settlement agreement.

                                      PRAYER

        For the above reasons, BMB respectfully requests the Court grant this

motion and abate the present appeal pending finalization of the settlement

agreement between the parties.




                                          2
Respectfully submitted,

CHAMBERLAIN, HRDLICKA, WHITE,
    WILLIAMS & AUGHTRY

By:   /s/ C. Larry Carbo, III
      William S. Helfand
      State Bar No. 09388250
      bill.helfand@chamberlainlaw.com
      C. Larry Carbo, III
      State Bar No. 24031916
      larry.carbo@chamberlainlaw.com
      Julie R. Offerman
      State Bar No. 24070360
      julie.offerman@chamberlainlaw.com
      1200 Smith Street, Suite 1400
      Houston, Texas 77002
      Telephone (713) 658-1818
      Telecopy (713) 658-2553

      ATTORNEYS FOR APPELLANT




  3
                      CERTIFICATE OF CONFERENCE

      I hereby certify that the undersigned counsel for Appellant conferred by

email with Appellee’s counsel on September 30, 2015. Appellee does not oppose

abatement of this appeal.


                                             /s/ C. Larry Carbo, III




                            CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing motion has been

served upon the following counsel of record via hand delivery, electronic

submission, facsimile, and/or U.S. Mail on this the October 1, 2015, to the

following:

      Rachel Powitzky Steely
      Megan Jennings Batchelor
      Craig Dillard
      GARDERE WYNNE SEWELL, LLP
      1000 Louisiana, Suite 3400
      Houston, Texas 77002
      Fax: 713-276-5555
      Email:       rsteely@gardere.com
      Email:       mbatchelor@gardere.com
      Email:       cdillard@gardere.com


                                             /s/ C. Larry Carbo, III




                                         4